Citation Nr: 0104806	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for rheumatic 
heart disease prior to January 12, 1998.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  On appellate review in May 1998, the 
Board remanded the matter to the RO for due process 
considerations and to obtain additional development.  In 
August 2000 the RO increased the assigned 30 percent rating 
to 100 percent, effective January 12, 1998.  

Since a rating in excess of 30 percent prior to January 12, 
1998, is possible for the veteran's heart disability, this 
issue remains on appeal before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  Prior to January 1998 the veteran's rheumatic heart 
disease was manifested by left atrial enlargement, dyspnea on 
exertions, sinus tachycardia, and congestive heart failure.


CONCLUSION OF LAW

The criteria required for a 100 percent rating for rheumatic 
heart disease prior to January 12, 1998, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7000 (in effect prior to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to a total rating for his heart 
disability prior to January 1998.  Review of the record shows 
that the VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
Accordingly, no additional development is warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Although the evaluation of a service-
connected disability requires a review of the veteran's 
medical history with regard to that disorder, the primary 
concern in a claim for an increased evaluation for a service-
connected disability is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all the evidence of record 
pertaining to the veteran's medical history.  The Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical history and findings other than those discussed 
below.

As noted above, the veteran seeks a rating in excess of 30 
percent for his heart disability prior to January 12, 1998, 
the date the rating criteria for evaluating cardiovascular 
disorders changed.  See 65 Fed. Reg. 207, 224 (December 11, 
1997).  Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  However, where a change in the 
rating schedule has occurred, the revised version of the 
rating schedule cannot be applied prior to the effective date 
of the change.  VAOPGCPREC 3-2000 (April 10, 2000); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Given the foregoing, the 
veteran's claim will be evaluated pursuant to rating 
provisions in effect prior to January 12, 1998.  
Consideration of rating criteria in effect since January 12, 
1998, is prohibited.

Under the old rating criteria pertaining to inactive 
rheumatic heart disease, a 60 percent rating was assigned 
when the heart was definitely enlarged, with severe dyspnea 
on exertion, elevation of the systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia, with more than light 
manual labor precluded.  A 100 percent evaluation was 
assigned when the heart disease which precluded more than 
sedentary employment and was manifested by definite 
enlargement of the heart confirmed by clinical and 
roentgenogram confirmation, dyspnea on slight exertion, 
rales, pretibial pitting at the end of the day, or other 
definite signs of beginning congestive failure.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (in effect prior to January 12, 
1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case review of the medical evidence establishes that 
the criteria required for an increased rating to 100 percent 
prior to January 12, 1998, have been met.  The pertinent 
medical evidence establishes that the veteran inactive 
rheumatic heart disease was manifested by definite 
enlargement of the heart with dyspnea on exertion and 
evidence of congestive heart failure.  The clinical data also 
substantiate the veteran's assertions of being unable to 
perform sedentary employment.  

In April 1995 the RO received the veteran's informal claim 
for an increased rating.  Review of the medical evidence 
shows that in December 1994 the veteran was hospitalized for 
an acute myocardial infarction and the insertion of tissue 
plasmogen activator.  On admission, examination of the heart 
revealed that the carotid upstroke was normal with a rapid 
ascent bilaterally.  The jugular venous pressure was not 
elevated with the veteran at 30 degrees.  The jugular venous 
waveform was indiscernible.  Inspection of the precordium was 
normal.  On palpation of the precordium, there was no right 
ventricular lift, the pulmonary artery was not palpable, and 
no ectopic impulses were palpable.  While lying supine, the 
left ventricular impulse could not be well delineated.  In 
the left lateral decubitus position the left ventricular 
impulse was of normal size and was nonstained.  There was no 
palpable atrial contribution to ventricular filling.  A rapid 
filling wave was neither visible nor palpable.  On 
auscultation, the first sound was of normal intensity, the 
second sound physiologically split to .08 seconds in 
inspiration, moved normally with respiration, and completely 
closed with full expiration.  The third and fourth sounds 
could not be heard.  No ejection sounds, mid-systolic clicks, 
opening snaps, or other transients were present.  Also, no 
murmurs or friction rubs were present.  Examination of the 
chest revealed no rales, rhonchi, wheezes, or other 
adventitious sounds.  Examination of the extremities revealed 
no pretibial edema.  The December 1994 electrocardiogram 
revealed sinus tachycardia, rate 103; left atrial 
enlargement; borderline low voltage in front leads, acute 
anterior infarct with reciprocal sinus tachycardia 
depression; and lateral sinus tachycardia elevation.  Because 
the veteran presented with an unstable course and a cardiac 
catheterization demonstrated total occlusion of the left 
anterior descending and severe circumflex coronary arterial 
disease, he underwent an emergency coronary artery bypass 
grafting times three.  At discharge, the diagnoses were acute 
myocardial infarction, atherosclerotic occlusive coronary 
artery disease, congestive heart failure, Activase infusion, 
and intra-aortic balloon pump placement.  

On follow up visit, in January 1995, the veteran was 
reportedly doing well.  His incisions were well healed, 
sternum was stable, and there was no drainage.  His lungs 
were clear, and there were no rales, rhonchi, or wheezes.

However, in February 1995 the veteran was rehospitalized for 
shortness of breath, increased fluid retention, and 
congestive heart failure.  On admission, an electrocardiogram 
revealed a reduced ejection fracture of approximately 25 
percent, severe generalized left ventricular hypokinesis, and 
a moderate sized pericardial effusion.  A subsequent 
electrocardiogram revealed increased pericardial effusion.  
The veteran underwent a pericardial widow with drainage and 
subxiphoid pericardial drainage.  At discharge, the diagnoses 
were postoperative pericardial effusion, post pericardiotomy 
syndrome, atherosclerotic occlusive coronary artery disease, 
status post coronary artery disease bypass graft, hemoptysis, 
and hypertension.

In March 1995 the veteran was rehospitalized for signs and 
symptoms of congestive heart failure.  Preoperative workup 
revealed moderate to severe decreased left ventricular 
function and large pericardial effusion, and while 
hospitalized the veteran underwent another subxiphoid 
drainage of pericardial effusion.  The diagnosis was status 
post coronary artery bypass graft and anterolateral 
myocardial infarction.

After several days, the veteran was readmitted.  At that 
time, cardiology evaluation showed clinical findings that 
were essentially similar to those recorded on hospital 
admission in December 1994.  An echocardiogram revealed 
moderate left atrial dilatation and marked left ventricular 
dilatation with estimated ejection fracture of approximately 
25 percent.  There was severe generalized left ventricular 
hypokinesis with severe hypokinesis to akinesis of the 
interventricular septum, anterior and lateral walls, and left 
ventricular apex.  There was also hypokinesis of the free 
wall of the right ventricle.  Mural thrombus was not present.  
Chest x-ray studies revealed a cardiac silhouette of normal 
size and clear lungs.  However, prior to discharge, although 
the veteran was ambulatory without complaints of dyspnea, 
chest x-ray studies showed that his heart size was in the 
upper limits of normal.  The discharge diagnoses were 
essential hypertension and coronary atherosclerotic heart 
disease: left ventricular dysfunction, status post coronary 
artery bypass grafting, and status post myocardial 
infarction.  

At his personal hearing in April 1996, the veteran testified 
that because of his heart disability he was unable to work.  
He had difficulty with picking up items and had shortness of 
breath after walking less than half of a block.  He tired 
easily, had reduced energy and strength, and took increased 
medication, e.g., medication for hypertension, elevated 
cholesterol levels, and heart symptoms.  At the hearing, the 
veteran submitted medical literature discussing cardiac 
complications associated with rheumatic fever.  

On VA examination, in June 1996, the veteran complained of 
dyspnea on exertion.  Objective findings included a blood 
pressure reading of 170/88, with objective evaluation of the 
heart showing a laterally displaced point of maximum impulse 
with dyskinetic apex.  S4 was auscultable and palpable.  No 
diastolic murmur was heard.  Examination of the extremities 
did not reveal significant edema.  The diagnoses were 
coronary artery disease, status post myocardial infarction, 
status post three vessel venous of coronary artery bypass 
grafting, left ventricular dysfunction, anterior/apical 
akinesis, and mild apical impulse and mitral regurgitation.

In July 1996 the veteran underwent an angiography with a 
combined percutaneous transluminal coronary angioplasty and 
intracoronary stenting.  The final impression was 
atherosclerotic coronary artery disease with 99 percent 
obstruction of the mid-right coronary artery and successful 
intracoronary stenting in the mid-right coronary artery with 
reduction of the lesion to a 0-10 percent residual and 
percutaneous transluminal coronary angioplasty.

An echocardiographic study was conducted in August 1996.  The 
report revealed the following:  marked left ventricular 
dilation and globoid shape of the left ventricle; global left 
ventricular ejection fracture reduced, estimated at 25-30 
percent; generalized left ventricular hypokinesis; severe 
hypokinesis to akinesis of interventricular septum; akinesis 
of the anterior wall of the left ventricle; akinesis and 
dyskinetic-motion of the left ventricular apex; marked 
hypokinesis of the inferior, posterolateral, and lateral left 
ventricular wall segments; hypokinesis of the free wall of 
the right ventricle; that the density of the left ventricular 
apex was seen as consistent with mural thrombus in this 
location; and mild mitral regurgitation by color flow and 
trace tricuspid regurgitation.  Findings were otherwise 
normal.

On VA examination in October 1996, the veteran's blood 
pressure reading was 140/66.  Cardiac examination showed that 
S1-S4 were present, and examination of the extremities 
revealed no peripheral edema.  Echocardiography revealed 
severe left ventricular dysfunction with anterior akinesis 
and mild mitral regurgitation.  The diagnoses were severe 
left ventricular dysfunction secondary to myocardial 
infarction, and functional class 2-3 based on history, 
physical examination, and echocardiography.  The examiner 
opined that there was no clinical or echocardiographic 
evidence of rheumatic heart disease.  The examiner added that 
the previous diagnosis of rheumatic heart disease was 
unrelated to the current decreased functional capacity and 
disability, which was due to left ventricular dysfunction 
secondary to coronary artery disease.

However, in September 1996 H.F.M., M.D., stated that the 
veteran had cardiomyopathy.  He opined that it had been 
present since the 1950's and was presumptively secondary to 
the veteran's rheumatic fever contracted during service.  It 
is also noted that in August 1998, G.J.S., M.D., opined that 
the veteran a history of rheumatic fever with rheumatic heart 
disease secondary to myocarditis and subsequent 
cardiomyopathy.  Further, in November 1998, a VA examiner 
found that it was not possible at this stage to distinguish 
the veteran's cardiac damage caused by the rheumatic fever 
from that caused by the arteriosclerotic heart disease.  Both 
can cause left ventricular dilatation.  At this time, the 
Board notes that because it is virtually impossible to 
distinguish between impairment attributable to the veteran's 
rheumatic heart disease and coronary artery disease, this 
matter must be resolved in the veteran's favor.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

In December 1996 the veteran was rehospitalized for 
complaints of left-sided chest discomfort without associated 
symptoms.  The final discharge diagnoses were coronary 
atherosclerotic heart disease, essential hypertension, and 
moderate left ventricular dysfunction.  The veteran was 
rehospitalized in 1997 and, at that time, he underwent 
several cardiac procedures.  The final impressions included 
atherosclerotic coronary artery disease and status post 
coronary artery bypass graft.  

As noted above, the evidence shows that the veteran's 
disability picture more nearly approximates the criteria 
required for an increased rating to 100 percent prior to 
January 1998.  Electrocardiograms accomplished in 1994 and 
1995 show enlargement of the left atrial.  (See also November 
1998 VA examination report, wherein examiner finds that the 
veteran's heart was enlarged.)  Also, while objective 
evidence of rales or pretibial pitting at the end of the day 
has not been demonstrated, clinical findings establish that 
the veteran had atrial fibrillations, shortness of breath on 
exertion, and definite signs of congestive heart failure.  
When considering the clinical data of record in conjunction 
with the veteran's numerous hospital admissions and testimony 
presented on appeal, the evidence also demonstrates that he 
was unable to perform sedentary employment prior to January 
1998.  Given the aforementioned, the Board finds that 
entitlement to an increased rating to 100 percent prior to 
January 12, 1998, is warranted.  The appeal is granted. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7000 (in effect prior to January 12, 1998); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).



ORDER

Entitlement to an increased rating to 100 percent for 
rheumatic heart disease prior to January 12, 1998 is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

